DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on November 20, 2020 and wherein the Applicant has amended claims 1-24, canceled claims 25-28, added new claims 29-32 and wherein claims 1-7, 14-16 were essentially re-writing.
In virtue of this communication, claims 1-24, 29-32 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on November 20, 2020 has been acknowledged, and wherein the drawing replacement and argument, see paragraph 1 of page 9 in Remarks filed on November 20, 2020, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-28 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including essentially re-writing of claims 1-7, 14-16 and cancellation of claims 25-28, and argument, see paragraphs 2-3 of page 9 in Remarks filed on November 20, 2020, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-28 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-28 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, including essentially re-writing of claims 1-35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-14, 16, 18-19, 21-28 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including essentially re-writing of claims 1-7, 14, 16, cancellation of claims 25-28, and argument, see paragraph 6 of page 9 in Remarks filed on November 20, 2020, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-14, 16, 18-19, 21-28 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
The drawings submitted on November 20, 2020 is objected because of new matter which is not disclosed in the original disclosure and conflict with the application specification, for example, direction marker for element 4002 in fig. 4 and 3002 in fig. 3 are conflicting with the application specification para [0083] which reads “Should the system determine in step 3002 that ambiguities remain in the utterance, and that the system cannot adequately respond to the utterance, e.g., as determined by a confidence threshold produced by the 
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1 recites “A method that comprises storing context data, receiving a first utterance, and disambiguating the first utterance, wherein …” and using a semicolon “;” between the claimed steps shall be applied as such --A method that comprises storing context data[[,]]; receiving a first utterance[[,]]; and disambiguating the first utterance, wherein …--. Claim 1 further recites “the context data is stored in …” which should be -- the context data are stored in …--. Claims 2-14, 29-32 are objected due to the dependencies to claim 1.
Claim 2 further recites “provide data to the platform” which may be --provide data to the electronic vehicle-platform-- if this term “the platform” herein is referred back to “an electronic vehicle-platform”.
Claim 3 further recites “receive input” which should be --receive an input -- because the “input” herein is not plural.
Claim 8 further recites “the system” which should be --the computer system-- if this term “the system” is referred back to “a computer system” as recited in parent claim 1.
Claim 13 further recites “the status of the vehicle” and parent claim 12 recites “a vehicle’s status” and the term(s) shall be used consistently, e.g., by either “status of the vehicle” or “vehicle’s status”.
Claim 31 further recites “on one a mode of said multi-modal input” which may be -- on one [[a]] mode of said multi-modal input-- or --on --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 depends on claim 1 and further recites “wherein said context data comprises context factors, wherein applying context data to said first utterance is carried out after having determined that said first utterance has been unambiguously interpreted and that, despite having been unambiguously interpreted, said second utterance remains ambiguous, wherein determining said meaning comprises, after having applied said context data, determining that said first utterance is no longer ambiguous, wherein said method further comprises responding to said first utterance, said method further comprising receiving a second utterance, determining that said second utterance is unambiguous, responding to said second utterance without application of said context data, receiving a third utterance, applying said context data 
Claim 30 depends on claim 29 and further recites “wherein applying said context data to said first utterance comprises applying a first contact factor, determining that application of said first contact factor fails to resolve said ambiguity, applying a second contact factor, and determining that application of said second contact factor has resolved said ambiguity” which is not supported by the original disclosure including drawings, specifications, and original claims.
Claim 31 depends on claim 29 and further recites “wherein applying said context data to said first utterance comprises applying a recent antecedent, said recent antecedent being data indicative of a most recent interaction of an utterer of said first utterance with said computer, said interaction comprising an input on one a mode of said multi-modal input” which is not supported by the original disclosure including drawings, specification, and original claims. Claim 32 is further rejected due to the dependency to claim 31.
Claim 32 depends on claim 31 and further recites “wherein, prior to applying said context data, a time interval between said recent antecedent and said first utterance is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24, 29-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A method that comprises storing …, and disambiguating the first utterance, …, wherein a computer system having a multi-modal input disambiguates the first utterance, and wherein disambiguating the first utterance comprises applying the context data to the first utterance and determining a meaning of the first utterance based at least in part on the context data” which is confusing because claim 1 recites a method that has a step of “disambiguating the first utterance” and then further recites “a computer system having a multi-modal input disambiguates the first utterance”, and further recites “wherein disambiguating the first … comprises applying … and determining …” which are confusing because (1) it is unclear whether claim 1 is intended to claim a method having steps or an apparatus performing functions including “ambiguities” and thus renders claim indefinite, and (2) it is unclear whether “disambiguating the first utterance comprises applying … and determining …” is referred back to the step of “disambiguating …” in the method or referred back to the apparatus “a computer system … disambiguates the first utterance” and thus, Claims 2-14, 29-32 are rejected due to the dependencies to claim 1.
Claim 2 further recites “storing the context data comprises storing the context data in an electronic vehicle-platform that comprises a head unit …” and the parent claim 1 recites “the context data is stored in a computer-readable medium” which is confusing because it is unclear whether the “context data” are stored in “a computer-readable medium” or stored in “an electronic vehicle-platform that comprises a head unit …” and thus, further renders claim indefinite. Note: it is understandable that the data can be stored in multiple places, but if it is true, claim 2 appears to have claimed features that have nothing to do with “disambiguating” or “disambiguates” as the parent claim 1 recites, and thus, it would be decided to be unclear what subject matter the child claim 2 is intended to claim or further limitations of claim 2 are irrelevant to the claimed subject matters in the parent claim 1. 
Claim 6 further recites “wherein disambiguating the vocal utterance comprises using embedded processing and using cloud processing” which are further confusing because (1) “the vocal utterance” has an insufficient antecedent basis for the limitation in claim 6, and causes an ambiguity because it is unclear what “the vocal utterance” is and since parent claim does not recite “disambiguating the vocal utterance” and thus, it appears that features of claim 6 would have nothing to do with “disambiguates” or “disambiguating” “first utterance” as recited in 
Claim 7 is rejected for the at least similar reason as described in claim 6 above since claim 7 recites the similar deficient feature as recited in claim 6, for example, claim 7 recites the feature having an insufficient antecedent basis for the limitation “the vocal utterance”.
Clam 15 recites “determine a meaning of said utterance” and wherein (1) the term “said utterance” has an insufficient antecedent basis for the limitation and thus, it is unclear what “said utterance” is and how “determine a meaning of said utterance” is performed and, renders claim indefinite, and (2) if “said utterance” is referred back to “a vocal utterance”, which is also confusing because it is unclear whether this term “said utterance” is referred back to “a vocal utterance” as recited in line 2 of claim 15 or “a vocal utterance” as recited in line 3 of claim 15 and further renders claim indefinite. Claims 16-24 are rejected due to the dependencies to claim 15.
Claim 19 is rejected for the at least similar reason as described in claim 15 above because claim 19 recites the similar feature that has an insufficient antecedent basis for the feature in claim 19, for example, claim 19 recites “the utterance”.
Claim 21 further recites “wherein the processor is configured to employ natural language processing to determine a word of the vocal utterance” and wherein “the processor” has an insufficient antecedent basis for the limitation, which causes confusion because it is unclear what “the processor” is and it is unclear how “employ natural language processing to determine a word of the vocal utterance” is performed and renders claim indefinite. It is further confusing because it is unclear whether “the vocal utterance” is referred back to “a vocal 
Claim 22 is rejected for the at least similar reason as described in claim 19 above because claim 22 recites the similar feature such as “the utterance”.
Claims 23-24 are rejected for the at least similar reason as described in claim 21 above because claim 23 recites the similar deficient feature as recited in claim 21, e.g., “the processor”.
Claim 29 recites “wherein applying context data to said first utterance is carried out after having determined that said first utterance has been unambiguously interpreted” and the parent claim 1 recites “disambiguating the first utterance comprises applying the context data to the first utterance”, i.e., “first utterance” has not been disambiguated for applying the context data to the first utterance, which is confusing because it is unclear whether the “first utterance” is disambiguated or not disambiguated while “applying the context data to the first utterance” and thus, further renders claim indefinite. Claim 29 further recites “said second utterance” which has an insufficient antecedent basis for the limitation and causes confusing because it is unclear what “said second utterance” is and it is unclear what “said second utterance remains ambiguous” is and renders claim indefinite. Claim 29 further recites wherein determining said meaning comprises, after having applied said context data, determining that said first utterance is no longer ambiguous” and the parent claim 1 recites “disambiguating the first utterance comprises applying the context data to the first utterance and determining a meaning of the first utterance based at least in part on the context data” which is confusing because it is unclear whether “applying said context data” is included in “disambiguating the Claim 29 further recites “said method further comprises responding to said first utterance, said method further comprising receiving a second utterance, determining that said second utterance is unambiguous, …” which is further confusing because it is unclear whether “responding to said first utterance” is referred back to “receiving a first utterance” as recited in parent claim 1, “disambiguating the first utterance”, “the first utterance is received via a microphone”, “disambiguating the first utterance” by “a computer system”, “applying the context data to the first utterance”, “determining a meaning of the first utterance” as recited in parent claim 1, or after having determined that said first utterance has been unambiguously interpreted”, and thus, further renders claim indefinite. Claim 29 further recites “responding to said second utterance without application of said context data” which is further confusing because it is unclear whether “response to said second utterance without …” is referred back to “receiving a second utterance”, or “determining that said second utterance is unambiguous” and thus, further renders claim indefinite. Claim 29 further recites “requesting further information from whoever uttered said third utterance” which doesn’t make any sense that “request” is by, i.e., “from”, “whomever uttered said third utterance” and thus, further renders claim indefinite. Claim 29 is further rejected on the ground of 35 U.S.C. 112(a) due to new matters as discussed above, and thus, it is unclear what scheme claim 29 follows and what subject matter claim 29 is intended to claim, for example, the parent claim 1 recites “disambiguating the first utterance” and then it appears to negate what the parent claim 1 recites as “unambiguously interpreted”, Claims 30-32 are rejected due to the dependencies to claim 29.
Claim 30 further recites “applying said context data to said first utterance comprises applying a first contact factor, determining that application of said first contact factor fails to resolve said ambiguity, applying a second contact factor, and determining …” and the parent claim 29 recites “applying context data to said first utterance is carried out after having determined that said first utterance has been unambiguously interpreted”, i.e., solved said ambiguity, and thus, it is confusing because it is unclear whether applying said context data to said first utterance” fails or not fails to solve “said ambiguity” and thus, further renders claim indefinite. Claim 30 further recites “applying said context data”, which is further confusing because it is unclear whether “said context data” is referred back to “context data” as recited in line 3 of parent claim 29, “context data” is stored as recited in line 1 of parent claim 1 and thus, further renders claim indefinite. Claim 30 further recites “applying said context data to said first utterance comprises … applying a second contact fact, and determining that application of said second contact fact has resolved said ambiguity” and the parent claim 29 recites “applying context data to said first utterance is carried out after having determined that said first utterance has been unambiguously interpreted”, i.e., no ambiguity to be solved, which is further confusing because it is unclear what “said ambiguity” is at this time “said first utterance has been unambiguously interpreted” or no ambiguity to be solved, and thus, further renders claim indefinite. Claim 29 is further rejected on the ground of 35 U.S.C. 112(a) due to new matters as discussed above, and thus, it is unclear what scheme claim 29 follows and what subject matter claim 29 is intended to claim, for example,
Claim 31 further recites “said computer” and “said interaction” which have insufficient antecedent bases for these limitations in claim 31 and it is unclear what “said computer” is and it is unclear what “said interaction” is and thus, further renders claim indefinite. Claim 31 is rejected on the ground of 35 U.S.C. 112(a) due to new matters as discussed above, and thus, it is unclear what “first contact factor”, “second contact factor”, and “said ambiguity” are and it is unclear how “application of said second contact factor has resolved said ambiguity” is performed and thus, further renders claim indefinite.  Claim 32 is further rejected due to the dependency to claim 31.
Claim 32 further recites “prior to applying said context data, a time interval between said recent antecedent and said first utterance is determined to be less than …”, which is further confusing about a time point of “said first utterance” related to the claimed “a time interval” because it is unclear whether the time point of “said first utterance” is referred to a time point of “receiving a first utterance”, a time point of “disambiguating the first utterance”, a time point of “received via a microphone”, a time point of “applying the context data to the first utterance”, a time point of “determining a meaning of the first utterance” as recited in parent claim 1, or a time point of “after having determined that said first utterance has been unambiguously interpreted” as recited in parent claim 29, by which (those unclearness above), it is unclear what “a time interval” is and thus, further renders claim indefinite. Claim 32 is rejected on the ground of 35 U.S.C. 112(a) due to new matters as discussed above, and thus, it is unclear what “a time interval between said recent antecedent and said first utterance” is and it is unclear what a threshold period of time” is and thus, it is unclear how “a time interval” is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 3, 7-9, 11-15, 17-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raux et al (US 20140361973 A1, hereinafter Raux).
Claim 1: Raux teaches a method (title and abstract, ln 1-9, a system in fig. 1 and a method in fig. 3) that comprises storing context data (geospatial semantics database 214, and Point of Interest POI database 216, para [0034-0035] and thus, storing action is inherency to let historical data stored and geospatial data stored into the database, memory, para [0019]), receiving a first utterance (receive multimodal input at step 302 in fig. 3, including speech input via audio sensors, para [0028] and para [0041]), and disambiguating the first utterance (determining a reference of a POI based on geospatial semantics database 214 and POI dialog history database at step 406 at step 406 in fig. 3, para [0044] and further confirmed by using geo-located visual point of interest from the gesture input and extract the geo-located visual POI at step 408 in fig. 3, para [0045], and hypotheses with the POI extracted from the speech input is further modified and updated at step 306 and belief state of the intent is confirmed at step 308, i.e., disambiguating the speech input inherently), wherein the context data is stored 
Claim 15 has been analyzed and rejected according to claim 1 above and Raux further teach an apparatus comprising a system multimodal input system (a vehicle computing device 104 in a vehicle 102 in fig. 1) for disambiguating a vocal utterance (title and abstract, ln 1-9, and fig. 3 and the discussion in claim 1 above).
Claim 3: Raux further teaches, according to claim 1 above, causing the computer system to receive input indicative of a gaze direction (gaze tracking including eye gaze position and movement, para [0027] and by image sensors, para [0031]), wherein determining the meaning comprises determining the meaning based at least in part on said input (by the eye gaze tracked, one or more POIs are extracted from the vehicle occupant’s field, para [0038]).
Claim 7: Raux further teaches, according to claim 1 above, using natural language processing to determine a word of the vocal utterance (the recognition module 202 can perform ASR and NLU, para [0032]).
Claim 8: Raux further teaches, according to claim 1 above, using a recent antecedent interaction with the system as a context factor in applying context to the determination of the meaning of the utterance (utilizing POI dialog history database DB 216 storing dialog history to determine whether the POI is previously mentioned or identified in a current dialog session, para [0035]).
Claim 9: Raux further teaches, according to claim 1 above, wherein the processor employs further comprising using gaze data as a context factor in applying context to the determination of the meaning of the utterance (determining intended POI based on at least gaze evidence, i.e., visual POI, para [0038] and through gaze tracking, para [0043] and determining intended POI, para [0045]).
Claim 11: Raux further teaches, according to claim 1 above, using an associated system’s status of an associated system as a context factor in applying context to the determination of the meaning of the utterance (estimated vehicle orientation by GPS 114 by which, POIs are extracted, para [0036] and para [0045]).
Claim 12: Raux further teaches, according to claim 11 above, using a vehicle’s status of a vehicle as a context factor in applying context to the determination of the meaning of the utterance (estimated vehicle orientation by GPS 114 by which, POIs are extracted, para [0036] and para [0045]).
Claim 13: Raux further teaches, according to claim 12 above, using a sensor reading as an indication of the status of the vehicle (GPS reading to locate vehicle orientation and para [0036], para [0045]).
Claim 14: Raux further teaches, according to claim 1 above, wherein determining the meaning of the utterance comprises using a speech analysis technique selected from the group consisting of voice activity detection and natural language understanding (ASR and NLU, para [0032]).
Claim 17: Raux further teaches, according to claim 15 above, wherein the system is configured to employ real-time context data (GPS reading to locate vehicle orientation and para [0036], para [0045]).
Claim 18: Raux further teaches, according to claim 15 above, further comprising a vehicle, wherein said system is mounted in said vehicle (the vehicle 102 including the system 104 in fig. 1 and mounting in the vehicle is inherency). 
Claim 21 has been analyzed and rejected according to claims 15 and 7 above.
Claim 22 has been analyzed and rejected according to claims 15 and 8 above.
Claim 23 has been analyzed and rejected according to claims 15 and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raux (above).
Claim 2: Raux further teaches, according to claim 1 above, wherein storing the context data comprises storing the context data in an electronic vehicle-platform (the vehicle 102 having the vehicle computing device 104 and the database 214, 216 in the element 104 in fig. 2) that comprises a core (including processor 108, microprocessor, DLC, etc., para [0020]), a vehicle interface (I/O module 118, para [0027], connected sensors 124, 126 in fig. 1), and a communications link (bus 122, other wire or wireless technologies, para [0026]), wherein the core comprises a processor, storage, software, and firmware to perform core functions of the system (including multimodal dialog system 120 and details in fig. 2, memory, software, and firmware to execute the stored instructions, para [0020]), wherein the vehicle interface comprises sensors (including image sensors 124 and audio sensors 126 in fig. 1) that provide data to the platform (sensed data to multimodal dialog system 120 in fig. 1 and details in figs. 2 and 3) and that control mechanisms for operating vehicle components (e.g., executing a command to a vehicle system or altering a vehicle system, etc., and visualizing human-vehcile interaction session via the display 128, para [0040]).
However, Raux does not explicitly teach that the electronic vehicle-platform comprises a head unit that is a component of an infotainment system, wherein the head unit is configured to execute an application suite.
An Official Notice is taken that an electronic vehicle-platform comprises a head unit that is a component of an infotainment system and that is configured to execute an application suite is notoriously well-known in the art (e.g., US 20070005206 A1, head unit, para [0051]-[0053]; US 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the electronic vehicle-platform that comprises the head unit that is a component of an infotainment system and that is configured to execute an application suite, as taught by the well-known in the art, to the electronic vehicle platform in the method, as taught by Raux, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 15 and 2 above.

Claims 4-6, 10, 19-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raux (above). and in view of reference Gruber et al (US 20130275164 A1, hereinafter Gruber).
Claim 4: Raux further teaches, according to claim 1 above, causing the computer system to receive an input selected from the group consisting of a stylus input, a haptic input, and a text input (through keyboard included in portable device 130, para [0023]), except wherein determining the meaning comprises determining the meaning based at least in part on the input.
Gruber teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-10 and a system in fig. 1 and a method in fig. 11) and wherein a computer system is disclosed (fig. 3 and end-user computer system, computer, network server, mobile computing device, PDA, etc., para [0079]) to receive an input selected from the group consisting of a stylus input, a haptic input, and a text input (text input from a keyboard on computers or mobile devices, para  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the text input and wherein determining the meaning comprises determining the meaning based at least in part on the input, as taught by Gruber, to the text input in the method, as taught by Raux, for the benefits discussed above.
Claim 5: the combination of Raux and Gruber further teaches, according to claim 1 above, causing the computer system to respond to text input (Raux, text input through the keyboard, para [0023], and Gruber, the system generates and dislay candidates according to the incomplete input at step 114 in fig. 11).
Claim 6: the combination of Raux and Gruber further teaches, according to claim 1 above, wherein disambiguating the vocal utterance (Raux, via steps 304-308 in fig. 3 and the discussion in claim 1 above, and Gruber, through speech input at step 121 in fig. 22 and threshold comparing in steps 128, 130, 132, etc., in fig. 22) comprises using embedded processing (Raux, embedded in the local computer device 104 of the vehicle 102 in fig. 1 and Gruber, execution on mobile device, etc., in fig. 6) and using cloud processing (server 1340 in cloud in fig. 6, para [0079]), wherein embedded processing comprises using embedded 
Claim 10: the combination of Raux and Gruber further teaches, according to claim 1 above, wherein the processor employs further comprising using current media-playing data as a context factor in applying context to the determination of the meaning of the utterance (Raux, displaying sentence to trigger further dialog sequence in fig. 7 and Gruber, incomplete text input triggering generation of potential full-text candidates in fig. 14 and the user selects one of them, para [0305]).
Claim 19 has been analyzed and rejected according to claims 15 and 4 above.
Claim 20 has been analyzed and rejected according to claims 15 and 6 above.
Claim 24 has been analyzed and rejected according to claims 15 and 10 above.

Examiner Comments

With respect to newly added claims 29-32, there are multiple 35 U.S.C 112(a)/(b) issues as set forth above, which causes confusions in scope from limitation to limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Response to Arguments

Applicant's arguments filed on November 20, 2020 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654